Citation Nr: 0433145	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  96-23 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from March 1968 to December 
1969.

This appeal is from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO).  The veteran has relocated to Florida, 
and the St. Petersburg, Florida, RO now has original 
jurisdiction in this case.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An October 1994 letter from a private attorney to the 
veteran's treating private psychiatrist noted receipt of the 
doctor's report for social security purposes advancing the 
diagnosis of depression, severe.  The attorney requested an 
additional report for VA purposes "diagnosing the claimant's 
condition as post traumatic stress disorder, severe.

There is no instance of the United States Court of Appeals 
for Veterans Claims excusing VA from obtaining pertinent 
Social Security records once VA is on notice of them.  In 
light of the attorney's letter, there is a high probability 
of social security records bearing on the veteran's 
psychiatric status.  It is appropriate to request those 
records.

Additionally, a November 1994 statement from the veteran's 
psychiatrist reported that he began treating the veteran in 
June 1994.  The most recent letter from the doctor is dated 
December 1998.  Although there are several summary 
statements, VA has not obtained any of the primary treatment 
records.  These would be helpful in confirming the bona fides 
of the veteran's diagnosis.

Accordingly, the case is REMANDED for the following action:

1.  Request the Social Security 
Administration to provide any medical or 
administrative decision material it has 
pertaining to a claim by the veteran for 
social security disability benefits.  
Associate any information obtained with 
the claims file

2.  Request the veteran to authorize VA 
to obtain copies of primary treatment 
records of the veteran from June 1994 to 
the present from Raymond Pierre-Paul, 
M.D., 685 Jackie Lane, Baldwin, New York 
11510-4511.  Associate any information 
obtained with the claims file.

3.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




